Citation Nr: 0315526	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  94-00 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for hypertension, 
for which the current evaluation cannot be discerned from the 
record on appeal.

2.  Entitlement to a compensable evaluation for residuals of 
a fracture of the nasal bone.

3.  Entitlement to a compensable evaluation for a scar on the 
skull.

4.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	American Red Cross



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from June 1976 to June 
1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1981 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for a nervous condition.  This case also comes 
before the Board on appeal from an August 1991 rating 
decision of the VARO, which denied increased disability 
evaluations for the appellant's hypertension, his residuals 
of a fracture of the nasal bone, and a scar on his skull.

This case was before the Board previously in January 1996 
when it was remanded to the RO for additional development.  
At that time, the Board also referred the appellant's claim 
of entitlement to service connection for headaches to the RO.  
See Godfrey v. Brown, 7 Vet. App. 398, 408 (1995) (holding 
that referral to RO is appropriate where claim is not in 
appellate status); cf. Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) (holding that where a notice of disagreement is 
received by VA, the appellate process has commenced and the 
appellant is entitled to a Statement of the Case on the 
issue).  Although approximately seven years has passed since 
this case was last before the Board, the RO has failed to 
adjudicate the appellant's claim; therefore, the issue of 
entitlement to service connection for headaches is again 
referred to the RO for appropriate development.  The RO's 
attention is called to the report of a September 23, 1996 VA 
hypertension examination in which the examiner stated, 
"Direct association [of the appellant's headaches] with 
hypertension . . . cannot be rule[d]-out.  In my opinion, 
[the headaches are] at least in part associated with the 
[appellant's service-connected] hypertension."


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant did not receive psychiatric treatment 
during service; he was described as psychiatrically normal.

3.  The appellant's psychiatric symptoms have been diagnosed 
as mixed personality disorder with paranoid, schizoid, 
passive dependent, and borderline features.

4.  An acquired psychiatric disorder was not shown during 
service and a psychosis was not during the year following 
separation from service.


CONCLUSION OF LAW

The appellant does not have a current chronic psychiatric 
disorder that was incurred in service or within any 
applicable presumptive period.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's service medical records indicate that, at his 
May 1979 separation examination, the appellant was evaluated 
as psychiatrically normal.

In September 1979 the appellant was treated as a VA 
outpatient for complaints including restlessness, headaches, 
unexplained fears, and difficulty concentrating.  The 
appellant was coherent, logical, cooperative, and 
communicative.  He had poor attention and concentration.  His 
memory for past and recent events was good.  No thought 
disorder was elicited.  His interpretation of proverbs was 
poor, demonstrating concrete thinking.  His affect was 
moderately anxious.  No paranoid thoughts or ideas of 
reference were elicited.  The appellant had no insight as to 
his emotional problems.  The examiner diagnosed passive-
aggressive personality.  The appellant was referred for a 
mental hygiene consultation.  The appellant complained that 
his mind would go blank.  He was alert and oriented but 
moderately tense and depressed.  He exhibited clear thinking.  
He lived with his grandparents.  He was a student but was 
doing poorly.  He had no definite plans for the future.  The 
tentative diagnosis was adjustment reaction.  The 
psychologist also noted a possible diagnosis of anxiety 
reaction with depressive traits.  

At a November 1979 VA psychiatric examination, the appellant 
was cleanly and neatly dressed.  He was tense but in good 
contact with reality.  He had completed three years of active 
duty in June 1979 without any psychiatric intervention.  He 
complained of feeling uneasy and irritable.  He also 
complained of difficulty falling asleep, fear, occasional 
nightmares, and headaches.  His affect was tense and angry, 
but he was cooperative.  He spoke little but was coherent, 
relevant, and well organized.  A free-floating anxiety was 
perceived.  There were no delusions, hallucinations, or 
aberrations found in his thinking or perception.  He was 
oriented to person, place, and time.  There was no depressive 
sign, and his judgment was not impaired.  In February 1980, 
the psychiatrist reviewed the results of a December 1979 VA 
psychological evaluation and diagnosed anxiety neurosis with 
schizoid features.

In August 1981, a VA diagnosed generalized anxiety disorder, 
which was also diagnosed in September 1981.  On September 14, 
1981, the appellant was treated as a VA outpatient for 
symptoms including restlessness, sleeplessness, and 
hallucinations.  The examiner diagnosed borderline 
personality disorder.  At a January 1982 VA mental health 
consultation, the examiner diagnosed generalized anxiety 
disorder, alcohol abuse in remission, and passive-dependent 
personality.  In June 1983 the appellant was treated as a VA 
outpatient for nervousness and occasional insomnia.  
Diagnoses included borderline personality disorder.

At a July 1983 VA mental health consultation, the examiner 
diagnosed generalized anxiety disorder.  In December 1983, 
the appellant was treated as a VA outpatient for complaints 
of tension and anxiety related to final terms examinations.  
The examiner diagnosed adjustment disorder with depression.  
At a December 22, 1983 VA mental health consultation, the 
examiner diagnosed adjustment disorder with mixed emotional 
features.

In February 1984 the appellant was treated as a VA outpatient 
for nervousness.  The examiner diagnosed generalized anxiety 
disorder, which was also diagnosed in November of that year.

In July 1985, VA mental health examiners diagnosed paranoid 
personality disorder and adjustment disorder with mixed 
emotional features; paranoid personality disorder was 
diagnosed in August of that year.  From this time until 
February 1988, paranoid personality disorder was diagnosed. 

In February 1988 the appellant was treated as a VA outpatient 
for complaints including depression, insomnia, and fatigue.  
Depressive reaction was diagnosed.  However, from then until 
October 1989, paranoid personality disorder was noted.

On October 27, 1989, the appellant was treated as a VA 
outpatient for complaints including feelings of depression.  
His insight and judgment were poor.  He was neither suicidal 
nor homicidal.  He was anxious.  Diagnoses included 
generalized anxiety disorder.  In December 1989 the appellant 
was treated as a VA outpatient for complaints of 
restlessness, anxiety, and difficulty sleeping, and chronic 
anxiety was diagnosed.

In January 1990 the appellant was treated as a VA outpatient 
seeking additional medication.  On examination, the 
appellant's mood was neutral, and his affect was shallow.  
The appellant was oriented to person, place, and time.  His 
insight and judgment were good.  The examiner diagnosed 
paranoid personality disorder.  The diagnosis of a 
personality disorder has continued.

At a November 2002 VA mental disorders examination, the most 
recent evaluation of record, the examiner reviewed the 
appellant's claims folder.  The appellant had not had any 
prior hospitalizations for psychiatric care, but he had been 
treated previously at a VA outpatient clinic.  The appellant 
did not have any medications prescribed for psychiatric 
conditions.  The examiner found no evidence of psychiatric 
treatment during service.  The appellant had been diagnosed 
with a passive-aggressive personality in September 1979.  At 
a November 1979 VA psychiatric examination, the appellant was 
diagnosed with anxiety neurosis with schizoid features.  
Psychological testing was conducted in January 1980 but was 
not considered to be reliable due to the appellant's behavior 
and performance.  In April 1980 the appellant was diagnosed 
at a VA outpatient clinic with anxiety.  In September 1981 he 
was diagnosed with generalized anxiety disorder and 
borderline personality disorder.  In November 1981 the 
appellant was diagnosed with generalized anxiety disorder, 
alcohol abuse in remission, and passive dependent 
personality.  In October 1989 he was diagnosed with paranoid 
personality.  As part of a September 1996 VA mental disorders 
examination, the appellant failed to report to complete the 
evaluation, and diagnosis was deferred.

On examination, the appellant was clean, adequately dressed 
and groomed, alert and oriented to person, place, and time.  
He was somewhat guarded, defensive, tense, and avoidant, with 
a constricted affect.  His attention and concentration were 
good and his memory was fair.  He did not volunteer 
information and refused to clarify details.  His speech was 
clear and coherent, and no thought or perceptual disorders 
were elicited.  The appellant was not hallucinating; he was 
not suicidal or homicidal.  His insight and judgment were 
poor.  He exhibited good impulse control.

The diagnoses were, on Axis I, no gross psychiatric disorder 
and, on Axis II, mixed personality disorder with paranoid, 
schizoid, passive dependent, and borderline features.  The 
examiner opined that the appellant's principal 
neuropsychiatric condition, which had been the most 
disabling, was his characterological disorder.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002); see also 38 C.F.R. § 3.102, 3.156(a), 
3.159, 3.326(a) (2002) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 11-2000 (Nov. 
27, 2000) (determining that the VCAA is more favorable to 
claimants than the law in effect prior to its enactment).  As 
discussed below, the RO fulfilled its duties to inform and 
assist the appellant on this claim.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
appellant is not prejudiced by appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a January 2003 
Supplement Statement of the Case (SSOC), the RO informed the 
appellant of the type of evidence needed to substantiate his 
claim, specifically the criteria required for service 
connection for a disability.  In a September 4, 2002 letter, 
the RO informed the appellant that VA would assist in 
obtaining identified records, but that it was his duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The letter and the SSOC also described the 
evidence that was used in deciding the appellant's claim.

Given the above, VA has notified the claimant of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
his claim and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the SSOC and the September 
2002 letter informed the appellant of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.

As for VA's duty to assist a veteran, VA medical records have 
been obtained from VA medical facilities in San Juan and 
Mayaguez, Puerto Rico.  The appellant's service medical 
records have also been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  As 
for VA's duty to obtain any medical examinations, the 
appellant was provided an examination in November 2002.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  Further, the RO's efforts 
have substantially complied with the instructions contained 
in the January 1996 Remand from the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2002).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  Service 
connection for psychoses may be presumed if they became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  Alternatively, service 
connection may be awarded for a "chronic disease" when a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.

In addition, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Congenital or developmental defects, including personality 
disorders, are not considered diseases or injuries under the 
law.  38 C.F.R. § 3.303(c) (2002).  Therefore, service 
connection may not be awarded for them.

The medical evidence of record shows that the appellant's 
psychiatric symptoms have been treated and variously 
diagnosed since shortly after his separation from service.  
However, the predominant diagnoses have been 
characterological or personality disorders.  In November 
2002, a VA examiner after reviewing thoroughly the 
appellant's claims folder, addressed directly the question of 
the appellant's correct current diagnosis and stated that the 
appellant's current disability is a characterological 
disorder.  Because congenital or developmental defects, 
including personality disorders, are not considered diseases 
or injuries under the law, service connection may not be 
awarded for them.  38 C.F.R. § 3.303(c) (2002).

Although the appellant attributes his symptoms to an acquired 
psychiatric disorder, a veteran's statements as to subjective 
symptomatology alone, without medical evidence of an 
underlying impairment capable of causing the symptom alleged, 
generally cannot constitute evidence of the existence of a 
current disability for VA service connection purposes.  See 
Hayes v. Brown, 9 Vet. App. 67, 72 (1996) (holding that, 
although a lay person can certainly provide an account of 
symptoms he experiences, a lay person is not competent to 
provide a medical diagnosis).

The VA examiner, who examined the appellant in November 2002 
and who does possess the required medical expertise to 
diagnose psychiatric disorders, opined that the appellant's 
symptoms result from a personality disorder.  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
As noted above, personality disorders are not considered 
diseases or injuries under the law, and the appellant does 
not have any other current diagnosis.

Accordingly, because the appellant does not have a current 
disability for which service connection may be granted, the 
Board concludes that the preponderance of the evidence in 
this case is against the claim for service connection for an 
acquired psychiatric disorder.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.


REMAND

With regard to the appellant's claim of entitlement to an 
increased rating for hypertension, the Board is unable to 
discern the appellant's current disability rating.  The 
January 21, 2003 Supplemental Statement of the Case (SSOC) 
indicates both that the appellant's current disability rating 
was continued and that the appellant is entitled to a 20 
percent disability rating for his hypertension.  Because 
there has been no other decision regarding the appellant's 
level of compensation for his hypertension since the case was 
last before the Board-when the appellant's hypertension was 
rated as 10 percent disabling-the statements in the January 
21, 2003 SSOC cannot be reconciled.  Unfortunately, because 
the Board is unable to ascertain the issue on appeal, the 
case must be returned to the RO for clarification.

With regard to the appellant's claims of entitlement to 
compensable ratings for a scar of the skull and residuals of 
a fracture of the nasal bone, the appellant last underwent VA 
examinations in September 1996, approximately seven years 
ago.  Where the record does not adequately reveal the current 
state of the claimant's disability, the fulfilment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).

Finally, the Board notes that since the appellant filed his 
claims for increased disability ratings in May 1991, the 
evaluation criteria for all three of the appellant's service-
connected disabilities have been revised.  The RO must 
adjudicate the appellant's claim under whichever set of 
regulations is determined to be more favorable to the 
appellant.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

Accordingly, this case is REMANDED for the following:

1.  The appellant should be afforded a VA 
nose, sinus, larynx, and pharynx 
examination to assess the severity of his 
service-connected residuals of a fracture 
of the nasal bone.  The claims folder 
should be made available to the examiner 
for review before the examination.

2.  The appellant should be afforded a VA 
scars examination to assess the severity 
of his service-connected scar of the 
skull.  The claims folder should be made 
available to the examiner for review 
before the examination.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

With regard to all three issues, the SSOC 
should include both the old and amended 
rating criteria for the appellant's 
service-connected disabilities.  The RO 
should determine which set of criteria is 
more favorable to the appellant.

With regard to the issue of entitlement 
to an increased disability rating for 
hypertension, the RO must revise and 
clarify the January 2003 results of the 
re-adjudication of the issue.  Mere 
regurgitation of the findings from the 
January 2003 SSOC will not suffice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



